** Summary ** DEPARTMENT OF PUBLIC SAFETY — RELEASE OF INFORMATION ON SUSPENDED OR REVOKED LICENSES There is no prohibition in the laws of this State against the Department of Public Safety furnishing to the news media, law enforcement officials, or to private individuals, lists of names and addresses of persons whose operators' licenses have been revoked or suspended.  The Attorney General has considered your letter of May 1, 1972, in which you ask the following questions: "1. Is there any prohibition in the laws of this State against the Department of Public Safety furnishing to the news media, law enforcement officials, or to private individuals, lists of names and addresses of persons whose operators' licenses have been revoked or suspended? "2. In the event your answer to the foregoing question is in the affirmative, would said Department be prohibited from furnishing such list to a member of the Legislature, if requested?" Title 47 O.S. 6-117 [47-6-117] (1972) requires the Department of Public Safety to keep various official records. This section provides in part: "(a) The Department of Public Safety shall file every application for a license received by it and shall maintain suitable indexes containing, in alphabetical order: "1. All applications denied and on each thereof note the reasons for such denial; "2. All applications granted; and "3. The name of every licensee whose license has been suspended or revoked by the Department and after each such name note the reasons for such action." (Emphasis added) Your first question deals with the release of the type of information enumerated in this section. In this connection, 47 O.S. 6-117 [47-6-117](g) (1972) provides: "The Commissioner and such officers of the Department as he may designate are hereby authorized to prepare under the seal of the Department and deliver upon request a certified copy of any record of the Department, charging a fee of One Dollar ($1.00) per sheet, photograph, etc., or any part of a sheet, photograph, etc., of any such document so certified, and every such certified copy shall be admissible in any proceeding in any court in like manner as the original thereof." This indicates that the Department is required to present a copy of its index of licenses that have been suspended or revoked upon request and payment of the prescribed fee. A further requirement relating to the records of individual drivers is found in 47 O.S. 6-117 [47-6-117](h) (1972) as follows: "The Department of Public Safety shall upon request prepare and furnish to any person a summary of the traffic record of any person subject to the provisions of the Motor Vehicle Laws of this State. Said summary shall include the enumeration of any vehicle accidents, reference to convictions for violations of motor vehicle laws and any action taken against the person's privilege to operate a motor vehicle, as shown by the files of the Department for the five (5) years preceding the date of the request. For each summary furnished, the De- partment shall collect the sum of Two Dollars ($2.00)." It is thus clear that no prohibition exists in the Oklahoma laws against the Department of Public Safety furnishing the index of persons whose licenses have been revoked or suspended to the news media, law enforcement officials, or private individuals. On the contrary, the Department is under an affirmative obligation to provide the index to any person paying the prescribed fees.  It is also important in the context of your first question to refer to 47 O.S. 2-111 [47-2-111] (1971). This section provides in part: "(a) All records of the Department, other than those declared by law to be confidential for the use of the Department, shall be open to public inspection during office hours." This section supplements the more general statute dealing with inspection of public records, 51 O.S. 24 [51-24] (1971), which states, in relevant part: "It is hereby made the duty of every public official of the State of Oklahoma, and of its subdivisions, who are required by law to keep public records pertaining to their said offices, to keep the same open for public inspection for proper purposes, at proper times and in proper manner, to the citizens and taxpayers of this State, and its subdivisions, during all business hours of the day. . ." There is no statute which requires the index of licenses revoked or suspended maintained by the Department to be kept confidential. It must be concluded that these records are open to the public for inspection, or as stated above, available upon request at a charge of $1 per sheet.  Your question refers specifically to a "list" of licensees whose licenses have been revoked or suspended rather than the "index" required in 47 O.S. 6-117 [47-6-117] (1972). It is important to note that no requirements are made as to the form of this index other than that it be "suitable" and "in alphabetical order." Thus, while the index must be made available upon request, the charge of $1 would apply to each and every sheet under the provisions of 47 O.S. 6-117 [47-6-117](g) (1972).  Should the Department find it necessary or convenient to prepare a composite list from their index, it would, of course, be permissible to provide this upon request, again subject to the requirements of 47 O.S. 6-117 [47-6-117](g) (1972).  It is, therefore, the opinion of the Attorney General that your first question be answered in the negative, there is no prohibition in the laws of this State against the Department of Public Safety furnishing to the news media, law enforcement officials, or to private individuals, lists of names and addresses of persons whose operators' licenses have been revoked or suspended. Because of this answer to your first question, it is not necessary to answer your second question.  (Paul C. Duncan) ** SEE: OPINION NO. 79-011 (1979) ** ** SEE: OPINION NO. 76-118 (1976) ** ** SEE: OPINION NO. 79-011 (1979) **